                      Case 1:19-cv-09238-AT Document 27 Filed 06/29/20 Page 1 of 2




                                                                                                 6/29/2020


                                             THE CITY OF NEW YORK
JAMES E. JO HNSON                            LAW DEPARTMENT                                  MATTHEW W. McQ UEEN
Corporation Counsel                              100 CHURCH STREET                                       Senior Counsel
                                                 NEW YORK, NY 10007                                phone: (212) 356-2423
                                                                                                     fax: (212) 356-3509
                                                                                           email: mmcqueen@law.nyc.gov


                                                                      June 26, 2020
        BY E-MAIL and ECF
        Honorable Analisa Torres
        United States District Judge
        United States District Court
        Southern District of New York
        500 Pearl Street
        New York, New York 10007

                         Re: Martin Walsh v. City of New York, et. al.
                             19 CV 9238 (AT)
        Your Honor:

                 I am an Assistant Corporation Counsel in the Office of James E. Johnson, Corporation
        Counsel of the City of New York, and I represent defendants Kevon Sample, Oliver Liebowitz,
        Jason Lunsford, Jhonny Milfort, Catherine Doran, and The City of New York (“Defendants”) in
        the above-referenced matter. Defendants write, with the consent of plaintiff’s counsel Samuel
        DePaola, to respectfully request a modification to the briefing schedule to extend the due date
        pertaining to defendants’ motion to dismiss by ten (10) days. This is defendants’’ second request
        for a modification to the briefing schedule.

                Defendants also respectfully request that the due date for the parties to submit a proposed
        case management plan be adjourned to July 13, 2020, or another date thereafter convenient to the
        Court, and that the initial conference, currently scheduled for July 8, 2020 be similarly adjourned
        to a date after July 13, 2020, but before July 31, 2020, if convenient to the Court. Plaintiff’s
        counsel, Samuel DePaola, consents to this request, on the condition that the requested date for an
        adjourned initial conference be prior to the end of July 2020.

               On March 31, 2020, the Court issued Orders setting the following briefing schedule for
        defendants’ motion to dismiss the complaint in this action:

                            x   June 30, 2020 – Defendants’ Motion Due
                            x   July 31, 2020 – Plaintiff’s Opposition Due
                            x   August 14, 2020 – Defendants’ Reply Due

        On April 1, 2020, the Court adjourned the Initial Conference from April 6, 2020 to July 8, 2020.
Case 1:19-cv-09238-AT Document 27 Filed 06/29/20 Page 2 of 2
